DETAILED ACTION
Status of the Claims
	Claims 95-104 and 106-114 are pending in the instant application. Claims 102, 104, 109 and 112 have been withdrawn based upon Restriction/Election. Claims 95-101, 103, 106-108, 110-111, 113 and 114 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 11/10/2015, the
filing date of the foreign priority document EPO 15306790.5.
Information Disclosure Statement
	The information disclosure statement(s) submitted on 05/25/2022 was filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees have been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 95-101, 103, 106-108, 110-111, 113 and 114  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
	Applicant claims a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g silica-based or silicate based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate-based mineral is not spray-dried; and a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five (instant claim 95).
	Applicant claims a functional composition comprising a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g of the silica-based mineral or silicate-based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate based mineral is not spray dried; and a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five (instant claim 108).

Disclosure of the Instant Application:
	Applicants point to p 27, lines 22-25 in the Specification for support for the amendment to claims 95 and 108 which discloses that:

    PNG
    media_image1.png
    184
    967
    media_image1.png
    Greyscale

The examiner finds no other support for the “steepness of the particle size distribution curve”.
Discussion:
	Applicants have amended claims 95 and 108 to require that “a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five” a limitation not supported by the as-filed Application as the description suggest the steepness of the particle size distribution curve is at least five, preferably at least 8. The examiner finds no support for requiring the steepness of the particle size distribution curve is less than five as recited in amended claims 95 and 108, which therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 95-101, 103, 106-108, 110-111, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY (US 2014/0371061; published December, 2014) in view  DAVIS (US 2007/0181448; published August, 2007) and SONG1 (US 2015/0203354; published July, 2015).
Applicants Claims
	Applicant claims a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g silica-based or silicate based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate-based mineral is not spray-dried; and a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five (instant claim 95).
	Applicant claims a functional composition comprising a silica-based mineral or silicate-based mineral, wherein the silica-based mineral or silicate-based mineral: (a) has an organic acid and/or oil absorption capacity equal to or greater than about 140 g/100 g of the silica-based mineral or silicate-based mineral; and/or (b) is in the form of a free-flowing granulate; wherein the silica-based mineral or silicate based mineral is not spray dried; and a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five (instant claim 108).
Claim interpretation:
	Specifically regarding the limitation “wherein the silica-based mineral or silicate-based mineral is not spray-dried.” MPEP §2113 makes clear that: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." And further that:  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”
	In the instant case the examiner sees no structure implied by the proviso that the claimed product is not spray-dried, and given that the as-filed Application describes a spray-dried product having the claimed properties, it is clear that a spray dried product would have had the claimed properties.
	The term base flow energy (BFE)(instant claims 97-98, 100) is being interpreted as synonymous with basic flow energy (described by Goh et al.2, p. 135, §2.5.3) and Basic Flowability Energy (Freeman3, p. 33, col. 1, lines 7-13). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RILEY teaches a method of making a diatomaceous earth spray-dried granule including particles of diatomaceous earth and a binder, and the resulting granules may be substantially spherical granules, each having a shell including diatomaceous earth surrounding a hollow core (abstract) (instant claims 103, 106-107, 113). RILEY teaches that the granular spray-dried diatomaceous earth product is typically obtained in the form of a free-flowing granulate ([0076]) (instant claims 95 & 108, "in the form of a free-flowing granulate.").
	RILEY teaches that “In accordance with a first aspect of the present invention, there is provided a silica- or silicate-based mineral that may be suitable for and/or intended for use in absorbing organic compounds such as organic acids and oil, and/or water. In certain embodiments of any aspect of the invention, the mineral is derived from a natural mineral.” ([0003] & [0045])(instant claim 101) including naturally derived diatomaceous earth ([0046])(instant claims 103 & 113).
	RILEY does to teach the base flow energy (or basic flow(ability) energy)(BFE) as recited in instant claims 97-98 and 100, however the RILEY describes substantially spherical granules composed of diatomaceous earth and a binder such as polyvinyl alcohol (PV-OH) in the range of 2-10 wt. % ([0051] to [0053]), including Example 3 which is a diatomaceous granule (d50 = 25.9) with a PV-OH binder at 3 wt. % ([0098], [0099]; Tables 1 & 2) (compare to instant Specification Table 1, reproduced below). Thus, given that product described by RILEY is the same as those of the instantly claimed invention, the properties would have also been the same (MPEP §2112).
	Similarly, RILEY does not describe organic acid and/or oil absorption capacity as recited (in the alternative) in instant claims 95-96, and 108; or the water absorption capacity in instant claims 99 and 114. However, as discussed above the diatomaceous granule product described by RILEY is identical to those described by the instant Application:

    PNG
    media_image2.png
    313
    735
    media_image2.png
    Greyscale

(p. 54, Table 1). Thus, the organic acid and/or oil absorption capacity and the water absorption capacity would have been same as in the instantly rejected claims (MPEP §2112).
	Similarly, color property (Hunter scale) L whiteness equal to or greater than about 80, the instant specification describes diatomaceous earth (DE) as having an L value of 94.75 (Table 7), the diatomaceous earth granule of RILEY includes 3 wt. % of PV-OH (Mowail 4-88, MW ~ 31,000) which is described by Sigma-Aldrich Specification Sheet as a white to faint yellow to faint beige product. The instant specification describes “The L value indicates the level of light or dark” (p. 61, line 5). The diatomaceous earth granule of RILEY would have more likely than not had a (Hunter scale) L whiteness equal to or greater than about 80 because the instant specification describes DE as having a (Hunter scale) L whiteness of 94.75 (Table 7), and the inclusion of 3 wt. % of a white to faint yellow to faint beige PV-OH binder would not have been expected to reduce the whiteness below 80. For example the instant specification describes Composites 1, 2, and 3 in Table 6 as being a combination of DE (L value 94.75) and calcium silicate (L value 83.30) as follows:
 
    PNG
    media_image3.png
    179
    743
    media_image3.png
    Greyscale

(p. 60), none of which has a (Hunter scale) L whiteness lower than 80 (Table 7) (instant claim 114, “an L whiteness equal to or greater than about 80.”).
	Regarding the steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five (amended claims 95 and 105), RILEY discloses that: “The steepness of the particle size distribution curve, as characterized by the d90/d10 ratio, is typically at least 5, preferably at least 8. In some embodiments, the spray dried granulate may be essentially mono-disperse.” ([0049]). Which is identical to the disclosure Applicants point to support for the added limitation (compare [0049] of RILEY to the instant Specification p. 27, lines 22-26).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RILEY is that
RILEY does not expressly teach the functional composition is a personal care composition such as a deodorant.
	DAVIS teaches a container for sanitizing an article including a case defining a central void sized to accommodate at least a portion of the article, a receptacle in fluid communication with the central void, and a granular, antiseptic media disposed within the receptacle, the article being a toothbrush or other type of brush, a mouth guard, a comb, a sponge, or other article which may be stored in a damp or wet condition after use (see whole document, particularly the abstract). DAVIS further teaches that the inert carrier granule or inert particulate may include granules of a natural material such as diatomaceous earth, among others, that can be used for adsorption and subsequent out-gassing of an antiseptic such as thymol and/or a fragrance such as an essential oil ([0034] to [0039], claims 4 & 11) (instant claims 110, personal care composition).
	Further regarding the limitation “a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five”, SONG teaches nanosized iron phosphate particles having a narrow particle size distribution including a steepness ratio smaller than 3 ([0021]), and more particularly that: “In the embodiment of the present invention, the steepness ratio may be less than 3. Preferably, the steepness ratio may be less than 2, 1.9, 1.8, 1.7, 1.6, or 1.5, more preferably, the steepness ratio may be less than 1.3.” ([0059]). SONG describes the particle size distribution as follows: “Breadth of the particle size distribution may be represented as a steepness ratio. The steepness ratio may be defined as the value obtained by dividing the average diameter of the particles corresponding to 75 wt% by the average diameter of the particles corresponding to 25 mass%. If the steepness ratio is large, the particle size distribution curve is wide. If the steepness ratio is small, the particle size distribution curve is narrow and may represent a sharper shape.” ([0059]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a diatomaceous earth granule using a spray-drying technique, as suggested by RILEY, in order to produce a free-flowing, and thus more easily handled, diatomaceous earth product, and to utilize the diatomaceous earth granule in a personal care article (i.e. composition) such as a container for sanitizing a toothbrush, as suggested by DAVIS, as the diatomaceous earth granule can be used for adsorption and subsequent out-gassing of an antiseptic such as thymol and/or a fragrance such as an essential oil; and to produce particles having a narrow size distribution such that the steepness ratio is less than 5, as suggested by SONG.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because RILEY teaches how to make a DE granules and it would have required no more than an ordinary level of skill in the art to combine the DE granules of RILEY with a personal care product. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 95-101, 103, 106-108, 110-111, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over RILEY (US 2014/0371061; published December, 2014) in view  LIU (US 2015/0050227; published February, 2015)4 and SONG5 (US 2015/0203354; published July, 2015).
Applicants Claims
		Applicants claims are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RILEY teaches a method of making a diatomaceous earth spray-dried granule including particles of diatomaceous earth and a binder, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RILEY is that
RILEY does not expressly teach the functional composition is a personal care
composition such as a deodorant.
	LIU teaches compositions for the reduction of perspiration such as deodorant personal care compositions (see whole document). LIU teaches that adsorbents can act as deodorants because of an ability to absorb malodorous chemicals, and examples of absorbents include diatomaceous earth, among others ([0078]).
	Further regarding the limitation “a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five”, SONG teaches nanosized iron phosphate particles having a narrow particle size distribution including a steepness ratio smaller than 3 ([0021]), and more particularly that: “In the embodiment of the present invention, the steepness ratio may be less than 3. Preferably, the steepness ratio may be less than 2, 1.9, 1.8, 1.7, 1.6, or 1.5, more preferably, the steepness ratio may be less than 1.3.” ([0059]). SONG describes the particle size distribution as follows: “Breadth of the particle size distribution may be represented as a steepness ratio. The steepness ratio may be defined as the value obtained by dividing the average diameter of the particles corresponding to 75 wt% by the average diameter of the particles corresponding to 25 mass%. If the steepness ratio is large, the particle size distribution curve is wide. If the steepness ratio is small, the particle size distribution curve is narrow and may represent a sharper shape.” ([0059]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a diatomaceous earth granule using a spray-drying technique, as suggested by RILEY, in order to produce a free-flowing, and thus more easily handled, diatomaceous earth product, and to produce a deodorant personal care composition using the diatomaceous earth product of RILEY, as suggested by LIU, because of its ability to absorb malodorous chemicals; and to produce particles having a narrow size distribution such that the steepness ratio is less than 5, as suggested by SONG.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because RILEY teaches how to make a DE granules and it would have required no more than an ordinary level of skill in the art to combine the DE granules of RILEY with a personal care product such as a deodorant. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.
	Applicant’s argument that RILEY does not teach or suggest “a steepness of a particle size distribution curve of the silica-based mineral or silicate-based mineral is less than five” (p. 9), is acknowledged. However, the teaching of RILEY is not different from, and therefore not a distinction over, the disclosure of the instant Specification. Additionally, SONG teaches a narrow particle size distribution of a particulate product where the steepness is describes an being less than 3, as detailed above.
Conclusion
	Claims 95-101, 103, 106-108, 110-111, 113 and 114 are pending and have been examined on the merits.  Claims 95-101, 103, 106-108, 110-111, 113 and 114  rejected under 35 U.S.C. 112(a)(new matter); and claims 95-101, 103, 106-108, 110-111, 113 and 114 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                   /TIGABU KASSA/                                                           Primary Examiner, Art Unit 1619                                                                                                                                             






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Priority to PCT/KR2013/004224; published as WO 2014025126 A1 on 2014-02-13.
        2 Goh et al.; “Comparative evaluation of powder flow parameters with reference to particle size and shape,” 2018, ELSEVIER; International Journal of Pharmaceutics, Vol. 547, pp. 133-141.
        3 Freeman, Reg; “Measuring the flow properties of consolidated, conditioned and aerated powders — A comparative study using a powder rheometer and a rotational shear cell,” 2007, ELSEVIER; Powder Technology, Vol. 174, pp. 25-33.
        4 With priority to 02-MAR-2012, the filing date of U.S. 61/606,165 and WO/2013/131107 published 06-SEPT-2013.
        5 Priority to PCT/KR2013/004224; published as WO 2014025126 A1 on 2014-02-13.